DETAILED ACTION
This office action is responsive to the applicant’s response filed April 19, 2021. The application contains claims 1-20, all examined and rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over https://www.youtube.com/watch?v=OLL7vB7OonA published on March 26, 2014 [hereinafter SharePoint] in view of Rust et al. [US 2002/0199031 A1, hereinafter Rust].

Regarding claim 1,
SharePoint teach a method, comprising:
providing a user interface to a managerial-level user, the providing performed by an activity flow editor running as an application on a computer independent of an entity based process application (time 0:47, Time 33:08,  Office 365 that include SharePoint is an application that run independent of the entity based process application “Employee Suggestions”), the entity based process application having an entity as a root node of a process (Time 27:32-27:50, custom employee suggestion is entity that is a root node of the workflow process) the user interface having a tasks menu for adding tasks to define an activity flow, the activity flow defining process activities of a process life cycle that defines what activities and milestones are performed to process an entity (Time 11:47-16:30, Time 17:02-17:10, Action menu, Start a list workflow, Start a Site Workflow, Start a task process, Time 9:32-9:37, SharePoint designer to build out a workflow that include the different activities (e.g. “HR Approval”, “Custom Approval”, Email Approval”, etc.) that need to be performed to process the “Employee Suggestions” entity wherein every task represent a milestone )
responsive to an instruction from the managerial-level user to add a task to the activity flow, prompting the managerial-level user to provide task details and any follow-up task for the task, the prompting performed by the activity flow editor through the user interface (system provide the user with clickable links to fill the task details as shown at Time 17:10 and as the user interact with it the system show more options that allow the user to enter more details See Time 17:20 and follow up tasks See Time 19:14-19:42);
storing the activity flow as a building block having an entity building block type in a database, wherein the activity flow is reusable for entity modeling through the entity-based process application (Time 11:30, Icons “Reusable Workflow”, “Save as Template”) wherein the activity flow contain the task and any follow-up task for the task specified by the managerial-level user, the storing performed by the activity flow editor, the database accessible by the entity-based process application (LiveDemo is a building block that include actions See Time 16:40, Save, publish options See Time 16:40, Time 26:34, start workflow automatic when an item is created or changed, Time 22:00, adding time to start the building block (7 days), processing application  is able to automatically access and execute the activity flow),
responsive to a process administrator inserting, using the entity-based process application, the activity flow into a stage of a lifecycle of an entity, adding a reference to the entity to an activity flow definition file associated with the activity flow stored in the database, wherein the reference added by the entity-based process application to the activity flow definition file associates the activity flow with the entity such that, execution details of the activity flow are stored in association with the entity (Time 27:32-27:50, adding LiveDemo activity flow to the custom “Employee Suggestions” entity-based process application and automatically execute the activity flow that include actions and settings in a specific stage of life cycle) and that at runtime of the lifecycle of the entity, the activity flow specified by the managerial-level user is automatically executed and the setting added to the entity in the stage of the lifecycle of the entity (Time 26:34, prevent manual start of workflow and start workflow automatic when an item is created or changed, Time 22:00, adding time to start the building block (7 days), system is able to automatically execute the activity flow that include actions and settings in a specific stage of life cycle of the entity “Employee Suggestions”).
SharePoint do not explicitly teach comprises code instantiated from a class to implement an entity setting.
Rust teach comprising code instantiated from a class to implement an entity setting (Abstract, [0009]-[0010], “object of the custom class can be instantiated in the runtime environment”, “client application can be an automated process control program and the custom class can be an action class for defining an action capable of being implemented by the automated process control program”, [0053]-[0054]).
It would have been obvious at the time of filing of the invention for a person of ordinary skill in the art to modify SharePoint building block to comprise code instantiated from a class to implement a setting.
The motive for the modification would have been to allow users to instantiate and use objects of those classes outside of the development environment (Rust, [0008]). 

Regarding claim 2,
SharePoint-Rust teach the method according to claim 1, wherein the tasks menu contains a list of predefined tasks (SharePoint, Time 18:39, drop down menu of tasks).

Regarding claim 3,
SharePoint-Rust teach the method according to claim 1, wherein the activity flow is represented as an entity for querying at runtime (Rust, Fig. 5, [0010], “class definition can be generated as a dynamic linked library. Instantiating the object can include calling the dynamic linked library in the runtime environment. The runtime environment can include a wrapper object operable to execute code in the dynamic linked library”).



Regarding claim 4,
SharePoint-Rust teach the method according to claim 1, wherein the entity is composed of a plurality of building blocks and wherein the activity flow is one of the plurality of building blocks (SharePoint, system show the different building blocks of entity Employee suggestions that include the Live Demo activity flow that was added by the user See Time 27:49).

Regarding claim 5,
SharePoint-Rust teach the method according to claim 1, wherein the user interface has a settings menu for adding a trigger for the activity flow (SharePoint, Time 16:55, if, else condition is a trigger , Time 22:09, add time, Time 26:56, “allow this workflow to be manually started”, start workflow when item is created or changed).

Regarding claim 6,
SharePoint-Rust teach the method according to claim 5, wherein the trigger is configured for automatically or manually initiating the activity flow at runtime (SharePoint, Time 16:55, if, else condition is a trigger , Time 22:09, add time, Time 26:56, “allow this workflow to be manually started”).

Regarding claim 7,
SharePoint-Rust teach the method according to claim 5, wherein the trigger is linked to creation of an instance of the entity, to a condition, to a rule, or to another activity flow (SharePoint, Time 16:55, if, else condition is a trigger , Time 22:09, add time, Time 26:56, “when an item is created”).

Regarding claims 8 and 15,
Claims 8 and 15 are similar in scope to claim 1; therefore they are rejected under similar rationale. Also, Rust teach a processor and a non-transitory computer medium (Fig. 1, [0059], “Apparatus of the invention can be implemented in a computer program product tangibly embodied in a machine-readable storage device for execution by a programmable processor; and method steps of the invention can be performed by a programmable processor executing a program of instructions to perform functions of the invention by operating on input data and generating output”).

Regarding claim 9,
Claim 9 is similar in scope to claim 2; therefore it is rejected under similar rationale.
Regarding claims 10 and 16,
Claims 10 and 16 are similar in scope to claim 3; therefore they are rejected under similar rationale.
Regarding claims 11 and 17,
Claims 11 and 17 are similar in scope to claim 4; therefore they are rejected under similar rationale.
Regarding claims 12 and 18,
Claims 12 and 18 are similar in scope to claim 5; therefore they are rejected under similar rationale.
Regarding claims 13 and 19,
Claims 13 and 19 are similar in scope to claim 6; therefore they are rejected under similar rationale.
Regarding claims 14 and 20,
Claims 14 and 20 are similar in scope to claim 7; therefore they are rejected under similar rationale.
	Response to Arguments

Applicant argue that SharePoint do not explicitly teach user interface providing a user interface to a managerial-level user, the providing performed by an activity flow editor running as an application on a computer independent of an entity based process application, the entity based process application having an entity as a root node of a process the user interface having a tasks menu for adding tasks to define an activity flow, the activity flow defining process activities of a process life cycle that defines what activities and milestones are performed to process an entity (Remarks P.8).
Examiner respectfully disagrees, 
SharePoint teach providing a user interface to a managerial-level user, the providing performed by an activity flow editor running as an application on a computer independent of an entity based process application See at least (Time 0:47, Time 33:08,  Office 365 that include SharePoint is an application that run independent of the entity based process application “Employee Suggestions”), the entity based process application having an entity as a root node of a process See at least (Time 27:32-27:50, custom employee suggestion is entity that is a root node of the workflow process) the user interface having a tasks menu for adding tasks to define an activity flow, the activity flow defining process activities of a process life cycle that defines what activities and milestones are performed to process an entity See at least (Time 11:47-16:30, Time 17:06-17:10, Start a task process, Time 9:32-9:37, SharePoint designer to build out a workflow that include the different activities (e.g. “HR Approval”, “Custom Approval”, Email Approval”, etc.) that need to be performed to process the “Employee Suggestions” entity wherein every task represent a milestone.
Applicant argue that SharePoint do not show a task menu for adding tasks to define an activity flow as it only show “Start a list workflow”, “Start a Site Workflow”, “Assign Task” and “Start a Task process” (Remarks P.8).
Examiner respectfully disagrees, “Assign a task” is used to create a SharePoint task and assign it to a single participant, and “Start a task process” is used to assign a task to multiple participants (Understanding Task Actions in SharePoint Designer 2013, https://docs.microsoft.com/en-us/sharepoint/dev/general-development/understanding-task-actions-in-sharepoint-designer ). The drop down “Action” menu is a task menu. Additionally, SharePoint show a side task menu that is similar to the applicant menu that the user interact with to create an activity flow See at least Time 12:00-16:29 where there is a task menu that the user is able to interact with using a drag and drop input to add tasks to define an activity flow.
Applicant argue that the SharePoint demo video illustrate the usage of various user interfaces of different programs as SharePoint designer and Office 365 which is a line of subscription services offered by Microsoft (Remarks P.8-9).
Examiner respectfully disagrees,
First, SharePoint is part of the 365 Office.
Second, the applicant did not provide at least two different programs to show the various user interfaces of different programs as the applicant disclosed in the remarks Submitted previously on 4/19/2021 that the Office 365 is a line of subscription services not a program (See remarks Submitted previously on 4/19/2021 P. 9, lines 11-12, “Office 265 is a line of services offered by Microsoft”.
Third, assuming arguendo that the SharePoint demo video illustrate the usage of different pieces of software that are able to communicate or that there are multiple application, there is nothing in the claims that define or limit the activity flow editor to a single application or a single piece of software. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., limiting the activity flow editor to a single application or providing a specific structure for the activity flow editor) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant argue that the term “activity flow” is not equivalent to “workflow” as the term “activity flow” is particular to the lifecycle of a process. A process lifecycle can be divided into “activity flows” that can be customized by process administrators. According to Applicant’s specification, the term “lifecycle” refers to a definition of how and which activities, what milestones (called “states”) are performed to process an entity, such as a purchase order or an invoice, from creation to closure; therefore by definition, the claim term “activity flow’ is not the same as “workflow” or “tasks” and the terms “workflow” and “tasks” do not describe or suggest the term “activity flow.” (Remarks P.9).
Examiner respectfully disagrees, 
First, the claims require the activity flow to represents a number of tasks that include the tasks details and the tasks depending of each tasks which is equivalent to the SharePoint definition for Workflow See Time 16:40 that show Workflow “LiveDemo” that include task (e.g. HR Approval) and follow-up task (e.g. “Go to “Custom Approval”) as required by the claim See Time 16:40. SharePoint also disclose a process lifecycle of an entity that an activity flow could be added to in any of its stages. As the workflow “LiveDemo” (activity flow) could be added to “custom employee suggestion”, then “custom employee suggestion” is actually an entity with a lifecycle. Applicant could modify the claim language to clarify the entity details in a way that may overcome the art on record. 
Second, indeed the closest applicant comes to a definition of activity flow is in paragraph ¶56 which define the activity flow as the ability to perform a flow of tasks. Moreover in ¶56 applicant uses for instance with an example of a lifecycle model which is not a limiting definition; therefore the term activity flow is not as limiting as the applicant argues, if the applicant is willing to limit the definition of the term “activity flow” applicant is welcome to place the definition within the claim language. 

Applicant argue that a “process application” is entity-driven and is developed on a low-code application development platform using an application framework provided by a compositional entity modeling system as disclosed at paragraph [0070], A process application has a main entity which has a one-to-many relationship with a plurality of building blocks and an activity flow can be one of the plurality of building blocks. The cited portions of SharePoint do not explicitly describe or show such a process application. Nor do the cited portions of SharePoint describe or show “wherein the activity flow is reusable for entity modeling through the process application” as expressly recited in claim 1 (Remarks P.9).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., process application” is entity-driven and is developed on a low-code application development platform using an application framework provided by a compositional entity modeling system) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.   
US Patent Application No. 20200126017 filled by Damonte et al. Disclose the usage of Graphical User Interface to create activity flow that include a number of tasks See at least Fig. 4, ¶127, ¶135, 
US Patent Application No. 2006/0069605 filled by Hatoun Disclose the usage of Graphical User Interface to create reusable activity flow (workflow) that include a number of tasks See at least Fig. 4B, ¶8, ¶12, ¶49
US Patent Application No. 2006/0074736 filled by Shukla et al. Disclose the usage of Graphical User Interface to create reusable activity flow (Workflow Designer) that include a number of tasks See Fig. 5
US Patent Application No. 2010/0241990 filled by Gabriel et al. Disclose the usage of Graphical User Interface to create reusable activity flow (Workflow Designer) that include a number of tasks See ¶27
US Patent Application No. 20090222277 filled by Malek et al. Disclose the usage of Graphical User Interface to create activity flow that include a number of tasks See at least Fig. 5-10
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED ABOU EL SEOUD whose telephone number is (303)297-4285. The examiner can normally be reached Monday-Thursday 11:00am-6:00pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMED ABOU EL SEOUD/Primary Examiner, Art Unit 2174